ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
AMEC Foster Wheeler Environment              )      ASBCA No. 60517
 & Infrastructure, Inc.                      )
                                             )
Under Contract No. N33 l 91-09-D-0118        )

APPEARANCE FOR THE APPELLANT:                       David A. Rose, Esq.
                                                     Moser Rose, LLP
                                                     Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David L. Koman, Esq.
                                                     Assistant Director

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 November 2017



                                                  Admimstrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60517, Appeal of AMEC Foster
Wheeler Environment & Infrastructure, Inc., rendered in conformance with the Board's
Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals